DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, claim 1 recites “to be with”; claim 3 recites “step (2) is realized by…”; claim 5 recites “on the one hand” and “on the other hand”; claim 7 recites “which is beneficial to” (note that these are merely cited as examples and not an exhaustive list of narrative form used throughout the claims).
Regarding claim 1, the preamble states that the method is “for reducing heavy metal content of sludge-based biocoke,” but nothing in the claim appears to be linked to such reduction. It is unclear what aspect of the claim necessarily achieves the objective recited in the preamble or whether a step pertinent to such heavy metal reduction has been omitted from the claim.
Regarding claims 1, 4 and 6, recitations of moisture content are unclear because they lack corresponding units, i.e. is it a percentage by weight, volume, molar, etc.?
Regarding claim 1, it is unclear to what the moisture content in step (1) refers: the residual sludge produced by sewage treatment or the moisture content after concentrating (see above rejection regarding the claims failing to conform with current US practice).
With further respect to the concentrating step, it is unclear what is meant by use of the term “concentrating” when read in light of the specification, wherein the example appears to suggest that concentrating results in an increase in moisture content (in “Case 1” this corresponds to an increase from a starting moisture content of 80.37% to 95%). Thus, “concentrating” in the instant claimed invention appears to take on a meaning opposite from its ordinary meaning, which is to increase the strength or proportion of a substance by removing or reducing the water or any other diluting agent. The term is indefinite because the specification does not clearly redefine the term and the office is unable to ascertain what is occurring in the concentrating step.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 1 recites the limitation "the dried sludge" in step (4).  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the sludge conditioning unit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The office believes Applicant may have intended “the sludge bioleaching tank”.
The term “special” in claim 4 (“special leaching microbial nutrient”) is a relative term which renders the claim indefinite. The term “special” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context and corresponding specification what specifically makes a leaching microbial nutrient “special”.
Claim 4 recites “dressing” as a component of the leaching microbial nutrient. This is not an art-recognized term and the office is unable to ascertain what type of material/composition/compound is meant by “dressing.”
Regarding claim 4, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "the absolute dry sludge" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The term “weak” in claim 5 (“weak acid state”) is a relative term which renders the claim indefinite. The term “weak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claim and corresponding specification what pH value is intended to be encompassed by “weak acid state.”
The term “energy-saving” in claim 7 (“energy-saving dryer”) is a relative term which renders the claim indefinite. The term “energy-saving” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claim and corresponding specification precisely what type of dryer is encompassed by “energy-saving” and how much energy needs to be saved and in comparison to what.
The term “quick” in claim 7 (“quick drying”) is a relative term which renders the claim indefinite. The term “quick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claim and corresponding specification what amount of time would be considered “quick”.
Regarding claim 8, by recitation of “can be” it unclear whether the limitations that follow are intended be limiting to the scope of the claim or not.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites a conditioning time of 36 to 48 hours, whereas claim 1, from which claim 3 depends, recites a conditioning time of 48 hours. Thus, the limitations of claim 3, including conditioning times outside of the scope of claim 3, fail to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al (CN 108503181).
Hereinafter, Hua is cited from the provided English machine translation.
Regarding claims 1 and 6, Hua discloses a process for treating sludge comprising (see Abstract):
(1)	concentrating (primary dehydration) a residual sludge produced by a sewage treatment plant having a water content of 97-98% (see p. 1, par. beginning “the invention claims”; p. 2, description of (1) primary dehydration);
(2)	conditioning the concentrated sludge in a sludge bioleaching tank (see p, 2, description of (2) biological leaching modification);
(3)	pumping the conditioned sludge to a dewatering (dehydrating) step to obtain a dewatered cake (see p. 2, description of (3) dehydrating);
 (4)	drying the dewatered cake in a dryer for crushing, heating, and drying to obtain a dried sludge (see p. 2, description of (4) low temperature drying; p. 3, par. beginning “preferably, the low-temperature drying”);
(5)	carbonizing the dried sludge into sludge-based biocoke in a pyrolytic carbonization device at a temperature of 300-600°C, overlapping the claimed range (see p. 2, description of (5)).
Regarding step (2), Hua does not explicitly disclose the pH of the sludge obtained from the step. However, it is noted that acids are used in the step (see p. 4, description of (2) biological leaching modification). The purpose of the step is to sterilize the sludge and facilitate discharge of moisture from the sludge as much as possible. In this regard, optimizing the pH and time necessary to achieve these objectives would be obvious to a person of ordinary skill in the art and require nothing more than routine experimentation. Absent a showing of criticality or unexpected results, the claimed pH and duration for carrying out the bioleaching is not considered to patentably distinguish the instant claimed invention over the cited prior art.
Regarding (3), the configuration of the press filter in Hua is considered to be as claimed (see p. 4, description of (3) dehydrating). While the moisture content of the sludge obtained from this step is slightly higher than claimed (55-60%), such difference is close enough as to render obvious the claimed moisture content. Furthermore, a person of ordinary skill in the art would readily optimize the conditions to obtain a sludge with a desired moisture content as set by processing requirements, i.e. if a lower moisture content was needed for downstream processing steps, a person of ordinary skill in the art would modify the dehydrating step in Hua in order to achieve a set moisture content. Additionally, determining the optimum pressure with which to carry out the dehydration to achieve the desired dehydrating effect would require nothing more than routine experimentation for a person of ordinary skill in the art.
The moisture content of the dried sludge obtained in (4) is 10-30%, overlapping the claimed range (see p. 2, description of (4) low temperature drying).
Regarding claim 2, Hua discloses wherein step (1) is a gravity concentration and a dreg-water separation is made with a supernatant being discharged and concentrated sludge pumped to the bioleaching tank by a lift pump (quantitative screw conveyor) (see p. 4, descriptions of (1) and (2)).
Regarding claim 3, Hua discloses wherein step (2) entails sludge acclimation, sludge inoculation, and sludge cultivation steps (see p. 4, description of (2)). The time limitation is addressed above in the rejection of claim 1.
Regarding claim 7, Hua discloses low temperature drying, which is considered to teach the claimed energy-saving dryer (see p. 4, description of (4)). Hua does not explicitly disclose the size to which the sludge is crushed. Nevertheless, it is considered that a person of ordinary skill in the art would determine, by routine experimentation, a suitable size to crush the material in order to ensure adequate drying thereafter. Hua further discloses drying on a belt conveyor and collecting waste heat which is returned to the dryer (see p. 4, description of (4)).
Regarding claim 8, Hua discloses a pyrolysis temperature overlapping the claimed range, as discussed above with respect to claim 1. Maintaining a constant temperature during carbonization would be obvious to and achieved by routine experimentation by a person of ordinary skill in the art in order to provide control over the reaction and prevent undesired deviations of temperature.

Note Regarding Claims 4 & 5
Claim 4 and claim 5 dependent therefrom are not currently subject to prior art rejections. However, due to the nature of the 112(b) rejections and the office’s inability to ascertain the precise characteristics/composition of the “special leaching microbial nutrient”, allowable subject matter is not indicated at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772